Case 4:20-cv-04015-SOH Document 13                  Filed 11/16/20 Page 1 of 1 PageID #: 486




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION


AUGUSTA CLEMONTINE CRABTREE,
o/b/o D.R.C.                                                                           PLAINTIFF

v.                                      Case No. 4:20-cv-04015

COMMISIONER, SOCIAL
SECURITY ADMINISTRATION                                                              DEFENDANT

                                            JUDGMENT

           Before the Court for consideration is the Report and Recommendation dated October 16,

2020, by the Honorable Barry A. Bryant, United States Magistrate Judge for the Western District

of Arkansas. ECF No. 12. Fourteen (14) days have passed without objections being filed by the

parties.

           The Court has reviewed this case, and being well and sufficiently advised, finds that the

Report and Recommendation is proper and should be ADOPTED IN ITS ENTIRETY.

Accordingly, the decision of the Administrative Law Judge is AFFIRMED, and Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.

           IT IS SO ORDERED, this 16th day of November, 2020

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge
